SOWERS, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This was an action to determine the widow’s right to dower. From the agreed statement of facts it appeared that the sole question was whether the widow of the lessee under a lease for 99 years, renewable forever, on real estate situated in Ohio, is entitled to dower when both the husband and wife lived in Ohio before and at his death. Joseph Ralston was the lessee of a 99 year lease, renewable forever, of certain real estate in Columbus, Ohio. At his death this leasehold was sold by the administrator for $49,660. In the Probate Court application was made by the widow for allowance of dower out of this money, and $9443.83 was allowed as dower. An appeal was prosecuted upon the ground that the widow was not entitled to dower out of a leasehold. In reversing the judgment, the Court of Common Pleas held:
1. As a leasehold is a chattel real and not real estate, to give dower out of it is in effect to create a greater estate out of a smaller estate, and this cannot be done by judicial interpretation of common law.
2. A widow is not entitled to dower in the funds in her hands arising from the sale of a 99 year lease renewable forever.